Per Curiam.

The defendant having failed for more than two years to comply with an order of the court, later affirmed by this tribunal, permitting him to open his default, it was improper to vacate the judgment and extend defendant’s time to comply with the conditions of the prior order. Such delay was not excused because the judgment was not served on the defendant personally, service upon his attorneys being sufficient.
The order should be reversed, with $10 costs, and motion denied.
Hoestadter, Aurelio and Tilzer, JJ., concur.
Order reversed, etc.